Case 9:19-cv-81160-RS Document 189 Entered on FLSD Docket 02/26/2020 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:19-cv-81160-RS




   APPLE INC.,

                                Plaintiff,

          v.

   CORELLIUM, LLC,

                              Defendant.



    JOINT MOTION TO FILE SELECT PORTIONS OF JOINT NOTICE REGARDING
         DISCOVERY DISPUTES AND EXHIBIT B THERETO UNDER SEAL
               AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff, Apple Inc. (“Apple”), and Defendant, Corellium, LLC (“Corellium”), through

  undersigned counsel, pursuant to S.D. Fla. Local Rule 5.4, respectfully move this Court for an

  order authorizing the filing under seal of portions of the Parties’ Joint Notice Regarding Discovery

  Disputes and Exhibit B Thereto. In support of this request, the Parties state as follows:

         1.      On December 13, 2019, the Court entered a Stipulated Confidentiality and

  Protective Order, ECF No. 50 (“Protective Order”). The Protective Order permits the parties to

  designate Protected Material pursuant to Protective Order ¶ 7, and further provides that “[a]ny

  Party is authorized under Rule 5.4 of the Southern District of Florida Local Rules to file under seal

  with the Court any brief, document or materials that are designated as Protected Material under

  this Order.” Protective Order ¶ 15(b).

         2.      The portions of the Joint Notice and Exhibit B that are the subject of this sealing

  motion have been designated by Corellium as Confidential or Confidential – Attorneys’ Eyes Only
Case 9:19-cv-81160-RS Document 189 Entered on FLSD Docket 02/26/2020 Page 2 of 4



  in Corellium’s Second Amended Interrogatory Responses under the Protective Order.

     3. Consistent with the Protective Order and Corellium’s standing designations, therefore, the

  Parties moves to file under seal portions of the Joint Notice and Exhibit B.

     4. Apple reserves all rights to challenge Corellium’s designation of this and other material as

  Confidential or Confidential - Attorneys’ Eyes Only.

         WHEREFORE the Parties respectfully requests that, unless and until Corellium’s

  Confidential and Confidential - Attorneys’ Eyes Only designations of Corellium’s Second

  Amended Interrogatory Responses are removed or rejected, the following documents remain under

  seal through the final resolution of this matter, including during any period of appeal taken by any

  party to this case except as otherwise stated in the above-referenced Protective Order, as ordered

  by this Court, or required by law:

             a. Portions of the Joint Notice that contain quotations of, paraphrases of, or references

                 to content that Corellium has designated Confidential or Confidential – Attorneys’

                 Eyes Only, a redacted version of which is submitted herewith; and

             b. Portions of Exhibit B to the Joint Notice.

         A proposed order is submitted herewith.




                                                   2
Case 9:19-cv-81160-RS Document 189 Entered on FLSD Docket 02/26/2020 Page 3 of 4



   Dated: February 26, 2020                        Respectfully Submitted,


                                                   /s/ Martin B. Goldberg

   Kathryn Ruemmler*                               Martin B. Goldberg
   kathryn.ruemmler@lw.com                         Florida Bar No. 0827029
   Sarang Vijay Damle*                             mgoldberg@lashgoldberg.com
   sy.damle@lw.com                                 rdiaz@lashgoldberg.com
   Elana Nightingale Dawson*                       Emily L. Pincow
   elana.nightingaledawson@lw.com                  Florida Bar No. 1010370
   LATHAM & WATKINS LLP                            epincow@lashgoldberg.com
   555 Eleventh Street NW, Suite 1000              LASH & GOLDBERG LLP
   Washington, DC 20004                            100 Southeast Second Street
   (202) 637-2200 / (202) 637-2201 Fax             Miami, FL 33131
                                                   (305) 347-4040 / (305) 347-4050 Fax
   Andrew M. Gass*
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   *Admitted pro hac vice


                                 Attorneys for Plaintiff APPLE INC.




                                               3
Case 9:19-cv-81160-RS Document 189 Entered on FLSD Docket 02/26/2020 Page 4 of 4




                                   By: s/ Lizza Constantine
                                       JONATHAN VINE
                                       Florida Bar No.: 10966
                                       JUSTIN LEVINE
                                       Florida Bar No.: 106463
                                       LIZZA CONSTANTINE
                                       Florida Bar No.: 1002945

                                        COLE, SCOTT & KISSANE, P.A.
                                        Counsel for Defendant
                                        Esperante Building
                                        222 Lakeview Avenue, Suite 120
                                        West Palm Beach, Florida 33401
                                        Telephone (561) 383-9222
                                        Facsimile (561) 683-8977
                                        E-mail: jonathan.vine@csklegal.com
                                        E-mail: justin.levine@csklegal.com
                                        E-mail: lizza.constantine@csklegal.com

                                        and

                                        NORTON ROSE FULBRIGHT
                                        Counsel for Defendant
                                        2200 Ross Ave.
                                        Dallas, Texas 75201
                                        Telephone (214) 855-8000
                                        Facsimile (214) 855-8200
                                        Brett Govett, Pro hac vice
                                        E-mail: brett.govett@nortonrosefulbright.com
                                        Robert Greeson, Pro hac vice
                                        E-mail: robert.greeson@ nortonrosefulbright.com
                                        Jackie Baker, Pro hac vice
                                        E-mail: jackie.baker@nortonrosefulbright.com




                      Attorneys for Defendant CORELLIUM, LLC.




                                         4
